OUuJ
         Case 1:19-cv-00549-DKW-WRP Document 1 Filed 10/09/19 Page 1 of 5                                              PageID #: 1

 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

                                                                                                                   FILED IN THE
                     I
                     t
                            s
                             I            United States District CouRf
ORKa                i l-\ L
                                                                      f""""                                . CCTC3 20t9
                                                                     District ofJlMfLM                  EtXo'clockandl?".min. Pr.l
                                                                                                              SUE
                                                                                                              SUE EEIT'a
                                                                                                                  EEITIA, CLERK
                                                                                                                            :RK
                                                                          Division




                                                                              Case No.   CV19 00549DKWV1/RP
                                                                                            (to befilled in by the Clerk's Office)
 A^sL_l\LiXAv-JL,
                                 Plaintiff(s)
 (Write thefull name ofeach plaintiff who isfiling this complaint.
 Ifthe names of all the plaintiffs cannotfit in the space above,
                                                                              Jury Triall (check one)        Yes nNo
 please write "see attached" in the space and attach an additional
 page with thefull list ofnames.)

 T»/N<X



  6eg-
                            Defendants)
 (Write thefull name ofeach defendant who is being sued. If the
 names of all the defendants cannotfit in the space above, please
 write "see attached" in the space and attach an additional page
 with thefull list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE


            The Parties to This Complaint
          .A. • The Plaintiff(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.

                                   Name

                                   Street Address
                                                                     33^ YcvW.l;                          " vY Asm iSfDSZ-
                                   City and County                                wlu                             Itn.'Str i« Im
                                   State and Zip Code                   HI                                        i-ixqioRn
                                   Telephone Number                  8ci is/
                                   E-mail Address



            B.           The Defendant(s)

                         Provide the information below for each defendant named in the complaint, whether the defendant is an
                         individual, a government agency, an organization, or a corporation. For an individual defendant,
                         include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                     Page 1 of 5
       Case 1:19-cv-00549-DKW-WRP Document 1 Filed 10/09/19 Page 2 of 5            PageID #: 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1

                                Name

                                Job or Title (ifknown)
                                Street Address               \01 s.
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                      Defendant No. 2

                                 Name                         toilV   FL£fc>^i^
                                Job or Title (if known)      -6»eeiFe-
                                Street Address

                                City and County
                                State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)



                      Defendant No. 3

                                 Name

                                 Job or Title (if known)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 4

                                 Name

                                 Job or Title (ifknown)                           S/M/Zoi)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)




                                                                                            Page 2 of 5
       Case 1:19-cv-00549-DKW-WRP Document 1 Filed 10/09/19 Page 3 of 5                                               PageID #: 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? {check all that apply)
                  ^Federal question                                 15^ Diversitv of citizenship

           Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.                               -1 ) AfvtirsclkhACA ^ 2, ArA.CAC^
                                                   5j ArAd,/\difv\a/v4 Ca )                                 ~1 ^                     ^


           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.        If the plaintiff is an individual
                                            The plaintiff, (name) VQ ^ ^ Vitx/vv           )'      ^                      ^ citizen of the
                                            State of(name) M
                                 b.        If the plaintiff is a corporation
                                            The plaintiff, (name)                                                      , is incorporated
                                            under the laws of the State of(name)

                                            and has its principal place of business in the State of(name)



                                (If more than one plaintiffis named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual

                                            The defendant, (name)          jI                          qOA V ' ^ citizen of
                                            the State of fnamej              Hp       I aJ jy                      • Or is a citizen of
                                           (foreign nation)


                                                                                                                                   Page 3 of 5
       Case 1:19-cv-00549-DKW-WRP Document 1 Filed 10/09/19 Page 4 of 5                                        PageID #: 4

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                            ,is incorporated under
                                           the laws of the State of(name)                      \ QiJ S               '
                                           principal place of business in the State of(name)
                                           Or is incorporated under the laws of(foreign nation)                                    ,
                                           and has its principal place of business in (name)       V^|XMXt3
                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,001^, not counting interest and costs of court, because^w/ainj:



                                                   \           Wcccv^Ve a,s(A

III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           wite ^hort and plain statement of each claim in a separate par^raph^. Attach^additional pages needed.

                                                                                                                         {VpVc-\

                                                                                                                                 IV\^
            \r)e.o-V                 owc^c tkipnc/vrft
           <:cUtw«c^ 3<?.Heo'\eAtf>                        /\ otv|[                                                  i ux,:> y
IV.        Relief
                          \0^ xW. Co/v5                                                 C.'              CoeA^^
           State briefly anS'^precisely what damages or other relief the plaintiff asks the court to orcier. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the.reasons you claim you are entitled ta actual or
           puamve money damages. ^ A                                                       0,V^(f ff
                                   I(                  ^      C<A,pv/«X\ic'-V ^
                                                                                                                  d jjf
                                                                                                                  (j K Idlri
                                                                                          \j^        'y




       (^VoSc^re.                                                     ^\\                                                  Page 4 of 5
       Case 1:19-cv-00549-DKW-WRP Document 1 Filed 10/09/19 Page 5 of 5                                    PageID #: 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint;(1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:             goc-t
                      Signature of Plaintiff
                      Printed Name of Plaintiff



           B.         For Attorneys


                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number

                      Name of Law Firm

                      Street Address

                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
